Mr. Justice Gary delivered the opinion of the Court. The final entry on the record below in this case is, inter alia, “ The court now here instructs the aforesaid jury to return a verdict of not guilty, whicli is done, to the rendition and entry of which judgment the plaintiff, by its attorney, now here excepts and prays an appeal,” etc. There is no judgment, not even a verdict. Roff v. Anderson, 43 Ill. App. 575. And from a verdict without judgment, an appeal can not be prosecuted. Reedy Co. v. Pitvowsky, 35 Ill. App. 364. The appeal is dismissed.